



Exhibit 10.1


No. X-      Performance Units
2017 PERFORMANCE UNIT AGREEMENT
This 2017 PERFORMANCE UNIT AGREEMENT (this “Agreement”) is between OCEANEERING
INTERNATIONAL, INC. (the “Company”) and ____________________ (the
“Participant”), an employee of the Company or one of its Subsidiaries, regarding
an award (this “2017 Performance Award”) of ____________________ units (the
“Performance Units”), each representing an initial notional value of $100.00,
under the AMENDED AND RESTATED2010 INCENTIVE PLAN OF OCEANEERING INTERNATIONAL,
INC. (the “Plan”), awarded to the Participant effective February 24, 2017 (the
“Award Date”), and subject to the following terms and conditions:
1.Relationship to Plan. This 2017 Performance Award is subject to all of the
terms, conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof. Except as defined or otherwise specifically
provided herein, capitalized terms shall have the same meanings ascribed to them
under the Plan.
2.Determination of Final Value of Performance Units. Pursuant to, and subject
to, the terms and conditions set forth in this Agreement and the Plan, the
Company hereby grants to the Participant the Performance Units as set forth
above, with an initial notional value of $100.00, which assumes achievement of
the target level of performance (“Target”) as described on the “2017 Performance
Award: Goals and Measures” attached hereto as Schedule I (the “Goals and
Measures”); provided that, except as otherwise provided in this Agreement, the
final value (if any) of Performance Units (which may range from $0 to $200 per
unit), shall be determined based on the actual results for the period beginning
on January 1, 2017 and ending on December 31, 2019 (the “Performance Period”) in
accordance with the performance criteria set forth in the Goals and Measures.
The Participant’s rights with respect to the Performance Units shall be
forfeitable until the Performance Units vest in accordance with Paragraph 3.
3.Vesting. The Performance Units shall become vested as follows:
(a)General. On the third anniversary of the Award Date, the Performance Units
shall vest, and the final value of the units shall be determined, based on the
extent to which the Company has satisfied the performance conditions set forth
in the Goals and Measures, provided that the Participant has continuously
remained in Service through such date.
(b)Retirement Age. If the Participant terminates Service prior to the third
anniversary of the Award Date and, as of such termination date, the Participant
has obtained Retirement Age, then the Performance Units shall vest pro rata and
the final value shall be based on the actual attainment of the performance
conditions set forth in the Goals and Measures, as determined following the
close of the Performance Period in accordance with the following schedule:




--------------------------------------------------------------------------------




Date of Termination
Due to Retirement
Number of Vested
Performance Units
On or after December 15, 2017,
but prior to December 15, 2018
One-third
On or after December 15, 2018,
but prior to December 15, 2019
Two-thirds
On or after December 15, 2019
All

For the avoidance of doubt, if the Participant is of Retirement Age (as of the
termination date) and terminates Service prior to December 15, 2017, then this
2017 Performance Award shall be forfeited in full as of such termination date.
Performance Units that vest pursuant to this subparagraph (b) shall be settled
at the same time as Performance Units are to be settled pursuant to
subparagraph (a).
(c)Change of Control without Termination. If a Change of Control occurs prior to
the third anniversary of the Award Date and the Participant remains in
continuous Service through the third anniversary of the Award Date, then all of
the Performance Units shall vest as of the third anniversary of the Award Date
and the final value of each Performance Unit shall be equal to the Target value.
(d)Change of Control with Termination. Notwithstanding subparagraph (c) above,
if a Change of Control occurs prior to the third anniversary of the Award Date
and the Participant’s Service is terminated on or after the Change of Control
(i) by the Company or any successor to the Company for any reason or (ii) by the
Participant for Good Reason, then the Performance Units shall vest as of such
termination date and the final value of each Performance Unit shall be equal to
the Target value.
(e)Death or Disability. If the Participant’s Service is terminated prior to the
third anniversary of the Award Date due to the Participant’s death or
Disability, then the Performance Units shall vest as of such termination date
and the final value of each Performance Unit shall be equal to the Target value.
4.Forfeiture of 2017 Performance Award. If the Participant’s Service terminates
under any circumstances, except those provided in Paragraph 3 of this Agreement
or in any other written agreement between the Participant and the Company which
provides for vesting of Performance Units, all unvested Performance Units as of
the Service termination date shall be forfeited as of the Participant’s Service
termination date.
5.Settlement and Payment. Settlement of all Performance Units will be made by
payment in cash and shall be paid to the Participant in a lump sum as soon as
administratively practicable following the applicable vesting date determined
pursuant to Paragraph 3.
6.Definitions. For purposes of this Agreement:
(a)“Disability” means the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. The Participant’s inability
and its anticipated duration shall be




--------------------------------------------------------------------------------




determined solely by a medical physician of the Participant’s choice to be
approved by the Company, which approval shall not be unreasonably withheld.
(b)“Good Reason” means the Participant terminates his or her employment with the
Company and its Subsidiaries within 30 days after:
(i)the Participant’s aggregate value of total annual compensation (including
salary, bonuses, long and short-term incentives, deferred compensation and award
of stock options, as well as all other benefits in force on the date immediately
prior to a Change of Control) as an employee of the Company or one of its
Subsidiaries is reduced to a value that is 95% or less of the value thereof on
the date immediately prior to the Change of Control, or
(ii)the Participant’s scope of work responsibility as an employee of the Company
or one of its Subsidiaries is materially reduced from that existing on the date
immediately prior to the Change of Control, or the Participant as an employee of
the Company or one of its Subsidiaries is requested to relocate more than 25
miles from his or her place of Service with the Company on the date immediately
prior to the Change of Control.
(c)“Retirement Age” means the earlier to occur of the Participant attaining:
(i)age 65 or more; or
(ii)age 60 or more with at least 15 years of continuous Service,
provided that the Participant has continuously remained in Service from the
Award Date until the earlier to occur of (i) or (ii).
(d)“Service” means employment with the Company or any of its Subsidiaries or
service as a member of the Board of Directors of the Company.
(e)“Specified Employee” means an employee identified by the Company as a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) and the
applicable guidance issued thereunder.
7.Notices. Unless the Company notifies the Participant in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement or the Plan shall be in writing addressed to the Corporate Secretary
of the Company and shall be: (a) by registered or certified United States mail,
postage prepaid, to 11911 FM 529, Houston, Texas 77041-3011; or (b) by hand
delivery or otherwise to 11911 FM 529, Houston, Texas 77041-3011.Any such notice
shall be deemed effectively delivered or given upon receipt.
Notwithstanding the foregoing, in the event that the address of the Company’s
principal executive offices is changed prior to the date of any settlement of
this 2017 Performance Award, notices shall instead be made pursuant to the
foregoing provisions at the then current address of the Company’s principal
executive offices.
Any notice or other communication to the Participant with respect to this
Agreement or the Plan shall be given in writing and shall be deemed effectively
delivered or given upon receipt or, in the case of notices mailed by the Company
to the Participant, five days after deposit in the




--------------------------------------------------------------------------------




United States mail, postage prepaid, addressed to the Participant at the address
specified at the end of this Agreement or at such other address as the
Participant hereafter designates by written notice to the Company.
8.Assignment of 2017 Performance Award. Except as otherwise permitted by the
Committee and as provided in the immediately following paragraph, the
Participant's rights under the Plan and this Agreement are personal, and no
assignment or transfer of the Participant's rights under and interest in this
2017 Performance Award may be made by the Participant other than by a domestic
relations order. This 2017 Performance Award is payable during his or her
lifetime only to the Participant, or in the case of the Participant being
mentally incapacitated, this 2017 Performance Award shall be payable to his or
her guardian or legal representative.
The Participant may designate a beneficiary or beneficiaries (the “Beneficiary”)
to whom this 2017 Performance Award under this Agreement, if any, will pass upon
the Participant’s death and may change such designation from time to time by
filing with the Company a written designation of Beneficiary on the form
attached hereto as Exhibit A, or such other form as may be prescribed by the
Committee; provided that no such designation shall be effective unless so filed
prior to the death of the Participant and no such designation shall be effective
as of a date prior to receipt by the Company. The Participant may change his or
her Beneficiary without the consent of any prior Beneficiary by filing a new
designation with the Company. The last such designation that the Company
receives in accordance with the foregoing provisions will be controlling.
Following the Participant’s death, this 2017 Performance Award, if any, will
pass to the designated Beneficiary and such person will be deemed the
Participant for purposes of any applicable provisions of this Agreement. If no
such designation is made or if the designated Beneficiary does not survive the
Participant’s death, this 2017 Performance Award shall pass by will or, if none,
then by the laws of descent and distribution.
9.Withholding. The Company’s obligations under this Agreement shall be subject
to the satisfaction of all applicable withholding requirements including those
related to federal, state and local income and Service taxes (the “Required
Withholding”). The Company may withhold an appropriate amount of cash necessary
to satisfy the Participant’s Required Withholding, and deliver the remaining
amount of cash to the Participant, unless the Participant has made arrangements
with the Company for the Participant to deliver to the Company cash, check,
other available funds or shares of previously owned Common Stock for the full
amount of the Required Withholding by 5:00 p.m. Central Standard Time on the
date an amount is included in the income of the Participant. The amount of the
Required Withholding and the number of shares of previously owned Common Stock
to satisfy the Participant’s Required Withholding shall be based on the Fair
Market Value of the shares on the date prior to the applicable date of income
inclusion.
10.Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
in Paragraph 7 of this Agreement.
11.No Service Guaranteed. No provision of this Agreement shall confer any right
upon the Participant to continued Service with the Company or any Subsidiary.
12.Qualified Performance Awards. The Performance Units and the related 2017
Performance Award granted hereunder are intended to qualify as qualified
performance-based




--------------------------------------------------------------------------------




compensation under Section 162(m) of the Code. The Committee shall take such
action as necessary to so qualify such 2017 Performance Award under the
provisions of Section 162(m) and the related regulations and Treasury
pronouncements. No action taken to comply with Section 162(m) shall be deemed to
impair a benefit under this Agreement.
13.Code Section 409A Compliance. The Performance Units granted under this
Agreement are intended to comply with or be exempt from Section 409A of the Code
and related regulations and Treasury pronouncements (“Section 409A”), and
ambiguous provisions of this Agreement, if any, shall be construed and
interpreted in a manner consistent with such intent. If any provision of this
Agreement would result in the imposition of an additional tax under Section
409A, that provision will be reformed to avoid imposition of the additional tax.
If the Participant is a Specified Employee on the date on which the Participant
has a “separation from service” (other than due to death) within the meaning of
Treasury Regulation § 1.409A‑1(h), any Performance Units settled on account of a
separation from service that is deferred compensation subject to Section 409A
shall be paid or settled on the earliest of (1) the first business day following
the expiration of six months from the Participant’s separation from service,
(2) the date of the Participant’s death, or (3) such earlier date as complies
with the requirements of Section 409A.
14.Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas, excluding any choice of law
provision thereof that would result in the application of the laws of any other
jurisdiction.
15.Amendment. Except as set forth herein, this Agreement cannot be modified,
altered or amended except by an agreement, in writing, signed by both the
Company and the Participant.
16.Entire Agreement. This Agreement, together with the applicable provisions of
the Plan, constitute the entire agreement of the Company and the Participant
with respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, regarding the subject matter hereof.
[Signature Page Follows]




--------------------------------------------------------------------------------




 
OCEANEERING INTERNATIONAL, INC.
 
 
 
 
 
Award Date:
 
 
By:
 
 
 
David K. Lawrence
 
 
Senior Vice President, General Counsel
 
 
and Secretary

The Participant hereby accepts the foregoing 2017 Performance Unit Agreement,
subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.
 
 
PARTICIPANT:
 
 
 
Date:
 
 
 
 
 
 
 
 
Participant’s Address:
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





SCHEDULE I TO 2017 PERFORMANCE
UNIT AGREEMENT
2017 Performance Award: Goals and Measures
I.    Definitions
(i)“Beginning Price” means the average closing price of a share of Common Stock
for the 30 consecutive trading day period prior to the first day of the
Performance Period.
(ii)“Comparison Companies” means each Peer Group Company as of the last day of
the Performance Period; provided, however, that such company has continuously
been a publicly listed company on a national securities exchange or quotation
service during the Performance Period.
(iii)“Cumulative EBITDA” means the sum of the consolidated earnings before
interest, taxes, depreciation and amortization (“EBITDA”) amounts for each of
the three calendar years in the Performance Period. EBITDA shall be calculated
as Net Income (Loss) plus (or minus) Net Interest Expense (Income), plus
consolidated provisions for income taxes (or minus benefit from income taxes),
plus consolidated depreciation and amortization. Each component of EBITDA shall
be obtained directly from the audited consolidated financial statements of the
Company and its Subsidiaries for the applicable year.
(iv)“Dividends” means the sum of all ordinary and extraordinary dividends paid
during the Performance Period with respect to the applicable share of Common
Stock.
(v)“Ending Price” means the average closing price of a share of common stock for
the 30 consecutive trading day period including and prior to the last day of the
Performance Period.
(vi)“Final Value” means the final value per Performance Unit as calculated in
accordance with this Schedule I as provided below.
(vii)“Interest Expense” means the consolidated interest expense, net of amounts
capitalized, of the Company and its Subsidiaries, as reflected in the audited
consolidated financial statements of the Company and its Subsidiaries for the
applicable calendar year.
(viii)“Interest Income” means the consolidated interest income of the Company
and its Subsidiaries, as reflected in the audited consolidated financial
statements of the Company and its Subsidiaries for the applicable calendar year.
(ix)“Net Income (Loss)” means net income (loss) of the Company and its
Subsidiaries, as reflected in the audited consolidated financial statements of
the Company and its Subsidiaries for the applicable calendar year.
(x)“Net Interest Expense (Income)” means the difference between (i) Interest
Expense and (ii) Interest Income for the applicable calendar year.
(xi)“Peer Group Companies” means the following companies:Aker Solutions ASA;
Atwood Oceanics, Inc.; Bristow Group Inc.; Diamond Offshore Drilling, Inc.;
Dril-Quip, Inc.; Ensco plc; TechnipFMC plc; Forum Energy Technologies, Inc.;
Frank’s International N.V.; Fugro N.V.; Helix Energy Solutions Group, Inc.;
Helmerich & Payne, Inc.; McDermott International, Inc.; Noble




--------------------------------------------------------------------------------




Corporation plc; Oil States International, Inc.; Rowan Companies plc; Subsea 7
S.A.; Superior Energy Services, Inc.; Transocean Ltd.; and Weatherford
International plc.
(xii)“Total Shareholder Return” or “TSR” means a fraction, the numerator of
which is the Ending Price plus Dividends minus the Beginning Price, and the
denominator of which is the Beginning Price.
II.    Calculation of Performance Unit Final Value
Cumulative EBITDA. The Cumulative EBITDA attainment level shall be determined as
follows:
Threshold Level:    $____
Target Level:    $____
Maximum Level:    $____
Cumulative EBITDA shall be weighted eighty percent (80%) in the calculation of
the Final Value and shall contribute to the Final Value as follows:
 
Cumulative EBITDA (80% of Final Value)
 
Goal
Payout
Contribution Value
Threshold
$____
50%
$40
Target
$____
100%
$80
Maximum
$____
200%
$160

Relative TSR. The Total Shareholder Return of the Company and of the Comparison
Companies shall be calculated and certified by the Committee. The percentile
ranking of the Company’s Total Shareholder Return as compared to the Total
Shareholder Return of each Comparison Company shall determine the Final Value
for relative TSR as follows:
Threshold Level:    30th Percentile
Target Level:    50th Percentile
Maximum Level:    90th Percentile
If, during the Performance Period, any Comparison Company declares bankruptcy or
initiates (or becomes subject to) a similar proceeding as a debtor due to
insolvency, then, for the purposes of ranking the Comparison Companies and the
Company, such Comparison Company shall be ranked last. If, during the
Performance Period, any Comparison Company is party to a merger, acquisition or
disposition and such event, in the Committee’s determination, has significantly
altered the Comparison Company, then the Committee may in its discretion remove
the Comparison Company from the relative TSR calculation; provided, however,
that no additional company shall be substituted. Regardless of the actual Final
Value determined in accordance with this Schedule I, if the Company’s Total
Shareholder Return during the Performance Period is negative, the relative TSR
shall not exceed the target level.




--------------------------------------------------------------------------------




Relative TSR shall be weighted twenty percent (20%) in the calculation of the
Final Value and shall contribute to the Final Value as follows:
 
Relative TSR (20% of Final Value)
 
Goal
Payout
Contribution Value
Threshold
30th percentile
50%
$10
Target
50th percentile
100%
$20
Maximum
90th percentile
200%
$40

Final Value. The aggregate value of Performance Units that shall vest as of the
third anniversary of the Award Date shall be equal to the product of (i) the
number of Performance Units, multiplied by (ii) the Final Value. The Final Value
shall be equal to the sum of the contribution value attributed to the level
achieved for each of Cumulative EBITDA and relative TSR. In no event shall the
Final Value exceed $200 per Performance Unit. If the performance ranking is
below threshold for both Cumulative EBITDA and relative TSR, the Final Value
shall be zero. The Final Value shall be determined in accordance with the tables
above for each of Cumulative EBITDA and relative TSR with interpolation between
the specified levels.






--------------------------------------------------------------------------------





EXHIBIT A TO 2017
PERFORMANCE UNIT AGREEMENT
Designation of Beneficiary
I, ____________________ (the “Participant”), hereby declare that upon my death,
____________________ (the “Beneficiary”) who resides at ____________________
(address) and who is my ____________________ (relationship), will be entitled to
the 2017 Performance Award which may become payable under the Plan (if any) and
all other rights accorded the Participant under the Participant’s 2017
Performance Unit Agreement (capitalized terms used but not defined herein have
the respective meanings assigned to them in such agreement).
It is understood that this designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve according to the Participant’s last will and
testament, or if none, then the laws of descent and distribution.
It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked upon the filing of this designation with the
Company. This designation of Beneficiary may only be revoked in writing, signed
by the Participant, and filed with the Corporate Secretary of the Company prior
to the Participant’s death.
_________________________________
Participant
_________________________________
Date


